                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

 UNITED STATES OF AMERICA                       )
                                                )
 v.                                             )     No. 2:09-CR-74
                                                )     JUDGE GREER
 SAMANTHA JO ARWOOD                             )

                                      MOTION FOR BOND

        Samantha Jo Arwood, by counsel, moves the Court to release her to an inpatient residential

 treatment facility pending the supervised release revocation hearing which has been cancelled and

 not yet rescheduled in light of COVID19 pandemic. In support of this motion, defendant states

 and shows as follows:

        1.      Ms. Arwood has been accepted into the residential treatment program at

 Comprehensive Community Services (CCS) in Kingsport, Tennessee, via a grant bed availability

 on April 28, 2020, at 9:00 a.m.

        2.      Defense counsel has informed U.S. Probation Officer Cara Johns of Ms. Arwood’s

 acceptance into the treatment program. Counsel has conferred with both Officer Johns and AUSA

 Robert Reeves. The parties are in agreement that the appropriate course of action in this case is to

 release Ms. Arwood to the inpatient treatment program pending the revocation hearing. The

 parties intend to ask the district court to hold the revocation proceedings in abeyance pending her

 participation in the rehabilitation program.

        3.      Defense counsel requests the Court to release Ms. Arwood to CCS so that she may

 begin receiving treatment now as opposed to later. Counsel asks the Court to enter an order

 allowing her pretrial release requiring her continued compliance with all conditions previously set

 as well as her completion of the treatment program at CCS.




Case 2:09-cr-00074-JRG-CRW Document 40 Filed 04/23/20 Page 1 of 2 PageID #: 92
        In consideration of the foregoing, defense counsel asks the Court to enter an order allowing

 Ms. Arwood’s pretrial release with conditions as set forth above. She requests that a hearing, if

 necessary, be scheduled via videoconferencing at which time she can demonstrate by clear and

 convincing evidence that she is not a danger to the community or a risk of flight if allowed to

 address her addiction issues through an inpatient treatment program at CCS.

                                                RESPECTFULLY SUBMITTED:

                                                FEDERAL DEFENDER SERVICES OF
                                                EASTERN TENNESSEE, INC.

                                        BY:     s/ Nikki C. Pierce
                                                Nikki C. Pierce
                                                BPR No. 018181
                                                Federal Defender Services
                                                219 West Depot Street, Suite 2
                                                Greeneville, TN 37743
                                                (423) 636-1301

                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 23, 2020, a copy of the foregoing Motion for Bond was filed
 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
 to all parties indicated on the electronic filing receipt. All other parties will be served by regular
 U.S. mail. Parties may access this filing through the Court’s electronic filing system.

                                                s/ Nikki C. Pierce




                                                   2

Case 2:09-cr-00074-JRG-CRW Document 40 Filed 04/23/20 Page 2 of 2 PageID #: 93
